Title: To Thomas Jefferson from Rev. John Todd, 16 August 1779
From: Todd, John
To: Jefferson, Thomas



Sir
16th August 79

I thank you for the favour you have done me in inclosing me the bill for establishing religious freedom. I had not seen it before—and teased with reports from the Assembly as people affected and were attached, that a general Assessment was to take place; again that the old detested establishment had warm advocates in the house, &c. Long have I been anxious for thoughts of mankind, sacred and civil—much I have feared on this head from the gross ignorance of Some on the Subject, and the little narrow soul’d bigotry and blind ungenerous attachment of others to the peculiarities of parties, which after long contention and disputing and endeavouring to set people right, many fears have attended my hopes of ever seeing the sacred and civil rights of mankind secured to them on a fair and catholic basis.
I have long thought our parties here were more inclin’d to do what is right than acquainted with what was right, that good information was the great thing wanting, to stem the Torrent of bigotry and prejudices that prevailed.
Now I have a peculiar pleasure, sir, in finding that we are blessed with men, some men at and near the helm with clear heads and honest hearts, zealous to bring to light and secure to all good men their rights without partiality. I guess at the author of the bill and I love and esteem the man. The Sentiments are the Sentiments of my heart, and therefore cordially approve them. It is my wish the author of the bill may find men of like Sentiments and abilities enough to pass it safely thro’ the Assembly; and extirpate from our country all the rubish of contrary Sentiments: On so ample a basis what advantages may we expect from Church and State? The expulsion of many a Sordid wretch from the Sacred character of the gospel ministry: who Allured by a Sordid bait was only employed in disgracing christianity thro’ the course of his ungodly life: and a ready Tool for the State that supported him in every design of Tyranny and oppression, &c.
The State on this free footing will undoubtedly flourish by so open a door for the arts, the Sciences, manufactures, Trade, &c. from all parts of Europe. In Short this is the safe plan for religion, and the best policy for the State.
For my own part, I can chearfully venture all upon it. I believe so large liberty will be abused; but what will not some men abuse? We must eat and drink tho’ men abuse both meat and drink.
Some are very British and think the Church will Sink: but it  Should be considered, there is a wide difference between religion sinking and some of its miserable Clergy sinking or taking themselves to business fite for them.
Besides the Sure promise of its supream head, that the gates of hell Shall not prevail against it; the experience of all the Churches Since Constantine, shew the absurdity of Establishments. Virtue and pure religion do better without earthly emoluments than with. They are not natural to an earthy soil.
I am also confident that people of all sorts of religion will be the real friends of the State that secures to them their rights religious and civil. I am not affrighted with tolerating papists in the State, but think they will be our true friends, and that people of different Sentiments in religion will be all one in their love and fidelity to the State which secures to them everything dear and valuable: and the more catholick and friendly one to another, and free from pride and envy when the State rewards all men alike according to their merit: not their hypocritical attachment to the favourite party for bread.
But I am afraid I have Scribbled on too long on a Subject So fruitful.
Wishing Success to the bill, and the certain Security of our Rights on so large and righteous a foundation, and that you may, Sir, long live to fill up the most important places in the State, and be blessed with every kind of happiness in all your tender connexions and public exertions, I have the pleasure of Subscribing my Self, your excellency’s most cordial hble Servt,

Jno Todd


P.S. I have thoughts of taking a peep at Kentuckey in a short time. If your excellency has any commands to my Kinsman Col. Jno. Todd you may command Your hble Servt,


J. T.

